83745: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33734: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83745


Short Caption:TAYLOR VS. STATE, DEP'T OF CORR.Court:Supreme Court


Related Case(s):72733, 72733-COA, 72981, 72981-COA, 80444, 80444-COA, 81495, 83377, 83377-COA, 83746


Lower Court Case(s):Pershing Co. - Eleventh Judicial District - PI 14-0922Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDanny Taylor
					In Proper Person
				


RespondentAaron HarrounAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						


RespondentRichard WeirsmaAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						


RespondentRobert LegrandAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						


RespondentSergeant GentryAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Douglas R. Rands
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/09/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


11/09/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-32192




11/09/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-32194




11/22/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. No Transcripts requested. (SC)21-33569




11/23/2021Order/DispositionalFiled Order Dismissing Appeals. "ORDERS these appeals DISMISSED." SNP21-RP/LS/AS. Nos. 83745/83746. (SC).21-33734





Combined Case View